  Case 15-69557-jwc           Doc 121      Filed 03/10/21 Entered 03/10/21 12:03:20                Desc
                                               Page 1 of 4



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

In re:                                                         Case No. A15-69557-JWC
         LAQUITTA ALMEATER WALSH
         OWOLABI ABAYOMI YUSUF
                 Debtor(s)


          STANDING CHAPTER 13 TRUSTEE’S FINAL REPORT AND ACCOUNT

        Nancy Whaley, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The Trustee declares as follows:


         1) The case was filed on 10/09/2015.

         2) The plan was confirmed on 02/10/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/03/2018, 11/19/2019.

       4) The trustee filed action to remedy default by the debtor in performance under the plan on
08/25/2017, 11/13/2017, 07/30/2018, 09/30/2019.

         5) The case was completed on 11/04/2020.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $50,666.00.

         10) Amount of unsecured claims discharged without payment: $27,870.72.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
 Case 15-69557-jwc            Doc 121         Filed 03/10/21 Entered 03/10/21 12:03:20                Desc
                                                  Page 2 of 4



Receipts:

           Total paid by or on behalf of the debtor            $31,800.00
           Less amount refunded to debtor                         $856.00

NET RECEIPTS:                                                                                  $30,944.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,350.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,947.60
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $6,297.60

Attorney fees paid and disclosed by debtor:                   $500.00


Scheduled Creditors:
Creditor                                           Claim      Claim           Claim      Principal     Int.
Name                                  Class      Scheduled   Asserted        Allowed       Paid        Paid
1ST FRANKLIN FINANCIAL CORPORAT  Unsecured
                                    ION         2,000.00       3,013.25       3,013.25       210.66       0.00
BANK OF AMERICA, N.A.            Unsecured      2,357.00       2,357.12       2,357.12       164.79       0.00
CAPIT AL ONE AUT O FINANCE       Secured       15,686.00     16,050.46       16,050.46    16,050.46   1,959.26
CAPIT AL ONE BANK (USA), N.A. BY AMERICAN
                                 Unsecured INFOSOURCE
                                                  889.00LP AS AGENT
                                                                 889.86         889.86        62.21       0.00
CARMAX BUSINESS SERVICES LLC Unsecured               NA      15,718.34       15,718.34     1,098.80       0.00
CARMAX BUSINESS SERVICES LLC Secured           15,729.00         480.00         480.00       480.00       0.00
DELT A COMMUNIT Y CREDIT UNIONUnsecured         4,758.00       4,828.38       4,828.38       337.55       0.00
LEGACY AT ST AGECOACH HOA        Secured            0.00         741.00         741.00       741.00      78.32
MERRICK BANK                     Unsecured      1,053.00         851.72         851.72        59.54       0.00
MIDLAND CREDIT MANAGEMENT , INC. Unsecured        311.00         311.85         311.85        21.80       0.00
NAT IONST AR MORT GAGE, LLC      Secured        1,973.22       3,323.11       3,323.11     3,323.11       0.00
GA DOR                           Priority           0.00            NA             NA          0.00       0.00
IRS                              Priority           0.00            NA             NA          0.00       0.00
ACCESS RECEIVABLES               Unsecured      1,072.00            NA             NA          0.00       0.00
WEST ERN SHAMROCK D.B.A. WEST ERNUnsecured
                                     FINANCE      772.00         842.45         842.45        58.90       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-69557-jwc             Doc 121          Filed 03/10/21 Entered 03/10/21 12:03:20        Desc
                                                     Page 3 of 4



 Summary of Disbursements to Creditors:
                                                                  Claim         Principal        Interest
                                                               Allowed              Paid            Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00             $0.00           $0.00
       Mortgage Arrearage                                    $3,323.11         $3,323.11           $0.00
       Debt Secured by Vehicle                              $16,530.46        $16,530.46       $1,959.26
       All Other Secured                                       $741.00           $741.00          $78.32
 TOTAL SECURED:                                             $20,594.57        $20,594.57       $2,037.58

 Priority Unsecured Payments:
         Domestic Support Arrearage                               $0.00             $0.00         $0.00
         Domestic Support Ongoing                                 $0.00             $0.00         $0.00
         All Other Priority                                       $0.00             $0.00         $0.00
 TOTAL PRIORITY:                                                  $0.00             $0.00         $0.00

 GENERAL UNSECURED PAYMENTS:                                $28,812.97         $2,014.25          $0.00

 Disbursements:

          Expenses of Administration                              $6,297.60
          Disbursements to Creditors                             $24,646.40

 TOTAL DISBURSEMENTS :                                                                      $30,944.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the
estate has been fully administered, the foregoing summary is true and complete, and all administrative
matters for which the trustee is responsible have been completed. The trustee requests a final decree be
entered that discharges the trustee and grants such other relief as may be just and proper.

Dated: 03/10/2021
                                                   By: /s/ Nancy Whaley
                                                                          Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
  Case 15-69557-jwc           Doc 121       Filed 03/10/21 Entered 03/10/21 12:03:20                  Desc
                                                Page 4 of 4



                                     CERTIFICATE OF SERVICE


Case No. A15-69557-JWC


I certify that on this day I caused a copy of this Trustee's Final Report to be served via United States
First Class Mail with adequate postage prepaid on the following parties at the address shown for each:


Debtor(s):
LAQUITTA ALMEATER WALSH
OWOLABI ABAYOMI YUSUF
3687 BIG HORN COURT
ELLENWOOD, GA 30294-6692

I further certify that I have on this day electronically filed the foregoing Trustee's Final Report using the
Bankruptcy Court’s Electronic Case Filing program, which sends a notice of this document and an
accompanying link to this document to the following parties who have appeared in this case under the
Bankruptcy Court’s Electronic Case Filing program:


Attorney for the Debtor(s):
SLIPAKOFF & SLOMKA, PC




This the 10th day of March, 2021.


/s/____________________________________
   Nancy J. Whaley
   Standing Chapter 13 Trustee
   State Bar No. 377941
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   678-992-1201




UST Form 101-13-FR-S (9/1/2009)
